PER CURIAM.
This appeal is taken from an order of the circuit court denying prohibition. We affirm.
Appellant had been charged in the County Court of Sarasota County with two misdemeanors. He moved for discharge pursuant to the speedy -trial rule1 but his motion was denied. He thereupon sought to prohibit the county court, appellee here, from proceeding on the charges. He raised certain factual issues relating to waiver of the speedy trial rule and the propriety of continuances granted in the cases. After the taking of testimony, the circuit court resolved these issues adversely to appellant.
After a careful study of the record we determine that appellant has failed to make error clearly to appear and that the conclusions of fact and law made in the denial of prohibition should be, and they are hereby, affirmed.
HOBSON, Acting C. J., and McNULTY and GRIMES, JJ., concur.

. Fla.R.Crim.P. 3.191.